Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Justin K. Brask (Reg. No. 61,080), on May 3, 2022. 
 
Listing of Claims 

(Currently Amended) An electronic device comprising: 
a semiconductor channel layer on a semiconductor buffer layer on a substrate, wherein the semiconductor buffer layer and a portion of the semiconductor channel layer are in a trench in a dielectric layer above the substrate, the semiconductor channel layer having a first portion and a second portion laterally adjacent to the first portion, the first portion comprising a first semiconductor, the second portion comprising a second semiconductor that has a bandgap greater than a bandgap of the first semiconductor; and 
a gate electrode on the semiconductor channel layer, wherein the first portion of the semiconductor channel layer comprises an undercut region extending laterally underneath the gate electrode, and wherein the second portion is in the undercut region.

9. (cancelled)

10. (Currently Amended) A system comprising: 
a chip including an electronic device comprising a semiconductor channel layer on a semiconductor buffer layer on a substrate, wherein the semiconductor buffer layer and a portion of the semiconductor channel layer are in a trench in a dielectric layer above the substrate, the semiconductor channel layer having a first portion and a second portion laterally adjacent to the first portion, the first portion comprising a first semiconductor, the second portion comprising a second semiconductor that has a bandgap greater than a bandgap of the first semiconductor; and 
a gate electrode on the semiconductor channel layer, wherein the first portion of the semiconductor channel layer comprises an undercut region extending laterally underneath the gate electrode, and wherein the second portion is in the undercut region.

STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 10 and 18 in “Claims - 02/11/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 02/11/2022” is acknowledged. 
 	This office action considers Claims 1-8, 10-25 pending for prosecution.

REASON FOR ALLOWANCE
       Claims 1-8, 10-25 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the first portion of the semiconductor channel layer comprises an undercut region extending laterally underneath the gate electrode, and wherein the second portion is in the undercut region” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 10: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the first portion of the semiconductor channel layer comprises an undercut region extending laterally underneath the gate electrode, and wherein the second portion is in the undercut region” – as recited in claim 10, in combination with the remaining limitations of the claim.
Regarding independent claim 18: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming an undercut region in the semiconductor channel layer to form an undercut portion of the semiconductor channel layer; depositing a second semiconductor in the undercut region” – as recited in claim 18, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20140252478 A1 to Doornbos and US 20160260740 A1 to Degors) substantially the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20140252478 A1 to Doornbos and US 20160260740 A1 to Degors) are considered pertinent to applicant's disclosure. See form PTO-892. Doornbos discloses: 
a semiconductor channel layer (110; Fig. 2C; [0019]) on a semiconductor buffer layer (106; [0023]) on a substrate (102), wherein the semiconductor buffer layer (102) and a portion of the semiconductor channel layer (110) are in a trench in a dielectric layer (116; [0021]) above the substrate (102).
Degors teaches the semiconductor channel layer (20; Fig. 1) having a first portion (26) and a second portion (22) laterally adjacent to the first portion, the first portion comprising a first semiconductor (see [0013] - since bandgap of 26 is different than that of 22), the second portion comprising a second semiconductor that has a bandgap greater than a bandgap of the first semiconductor; and a gate electrode on the semiconductor channel layer semiconductor(" .... The first bandgap of the material in first region 22 may be larger than the second bandgap of the material in second region 26" - [0013]).
a gate electrode (60; see also [0016]) on the semiconductor channel layer (20).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 10 and 18 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 10, and 18 are deemed patentable over the prior art.
Claims (2-8), (11-17), and (19-25) are allowed as those inherit the allowable subject matter from claims 1, 10, and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898